



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Van Bodegom, 2019 ONCA 93

DATE: 20190208

DOCKET: C64635

Watt, Huscroft and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Van Bodegom

Appellant

Janani Shanmuganathan, for the appellant

Catherine Weiler, for the respondent

Heard and released orally: January 29, 2019

On appeal from the sentence imposed on June 17, 2016 by
    Justice John P. L. McDermot of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

The appellant was convicted of counts of fraud and money laundering.

[2]

On the money laundering count, the trial judge ordered that the
    appellant pay a fine in lieu of forfeiture in the amount of the fraud 
    $1,150,000  within five years of his release from custody.

[3]

The appellant says that the trial judge erred in fixing the period for
    payment because in doing so, he failed to take into account the appellants
    ability to pay.

[4]

While it may fairly be said that counsel at trial did not make extensive
    submissions on the issue, both the Crown and defence counsel, apparently alive
    to the appellants means, made submissions on the period for payment issue. The
    time period within which the trial judge ordered payment to be made fell within
    the range suggested by counsel.

[5]

In our view, it simply cannot be said that the trial judge failed to
    consider ability to pay as a relevant factor in fixing the period for payment.

[6]

Leave to appeal sentence is granted, but the appeal from sentence is
    dismissed.

David Watt J.A.

Grant Huscroft J.A.

L.B. Roberts J.A.




